IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



WR - 76,122-01


EX PARTE DANNY PAUL BIBLE





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 947117-A IN THE 351ST JUDICIAL DISTRICT COURT

HARRIS COUNTY



 Per Curiam.  

O R D E R


 This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071. Applicant was convicted of
capital murder on June 23, 2003.  The jury answered the special issues submitted pursuant
to Texas Code of Criminal Procedure article 37.0711, and the trial court, accordingly, set
punishment at death.  This Court affirmed applicant's conviction and sentence on direct
appeal.  Bible v. State, 162 S.W.3d 234 (Tex. Crim. App. 2005). 
 Applicant presents seven allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court did not hold an evidentiary
hearing.  The trial court adopted the State's proposed findings of fact and conclusions of law
recommending that the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions except for Findings of Fact 24, 25, 27,
28, 31-37, 39, 42, and 48, and Conclusions of Law 1-6, 8-11, 15, 19, and 20.  Based upon the
adopted findings and conclusions and our own independent review, we deny relief. 
	IT IS SO ORDERED THIS THE 25th DAY OF JANUARY, 2012.
Do Not Publish